108 N.H. 264 (1967)
BARBARA A. CALLAGHAN
v.
JOSEPH CALLAGHAN.
No. 5635.
Supreme Court of New Hampshire.
Argued September 7, 1967.
Decided October 6, 1967.
Calderwood, Silverman & Ouellette and David S. Sands (Mr. Sands orally), for the libelant.
Burns, Bryant, Hinchey & Nadeau and Paul R. Cox (Mr. Cox orally), for the libelee.
GRIFFITH, J.
The libelant urges that the denial of the divorce was contrary to the weight of the evidence and should be set aside. The Trial Court found that the libelee did not treat the libelant as seriously to injure her health or endanger her reason. The findings of the Trial Court are binding where there is evidence to support them. Ballou v. Ballou, 95 N. H. 105; Cote v. Cote, 94 N. H. 372, 373; Johnson v. Johnson, 80 N. H. 15. "The Trial Judge could disbelieve the libelant's testimony, believe the libelee's, and enter the decree which he did." Ballou v. Ballou, supra; Franklyn v. Franklyn, 93 N. H. 90. The record supports the Trial Court's denial of the divorce.
Exceptions overruled.
All concurred.